                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

In Re:                                 )
                                       )               Case No. 3:04-bk-06325
JOAN BOYD HARDEN,                      )               Chapter 7
                                       )               Judge Harrison
       Debtor.                         )
                                       )
____________________________________)
                                       )
ERICA R. JOHNSON, TRUSTEE,             )
                                       )
       Plaintiff,                      )
                                       )
v.                                     )               Ad Pro No. _________________
                                       )
JOAN BOYD HARDEN, JOHN                 )
MICHAEL GRESHAM, BEVERLY               )
GRESHAM, DARRYL HARVEY, in his )
capacity as trustee of the 15th Avenue )
Harvey Trust, and POSSIBLE HEIRS, )
SUCCESSORS, ASSIGNS OF                 )
CONSTANCE GRESHAM (deceased), )
and PERRY GRESHAM (deceased).          )
                                       )
       Defendants.                     )

     COMPLAINT FOR DETERMINATION OF OWNERSHIP INTEREST IN REAL
       PROPERTY AND FOR PARTITION AND SALE OF REAL PROPERTY

         Erica R. Johnson, the Trustee in the above-captioned case, files this action against the above-

named Defendants, for the determination of ownership interest in residential real property and to

partition and sale the real property located at 1004 15th Avenue South, Nashville, Davidson County,

Tennessee 37212 (the “Real Property”), and as for her Complaint, the Trustee would further state:

                                  PARTIES AND JURISDICTION

         1.     The debtor and a defendant herein, Joan Boyd Harden (the “Debtor”), filed for relief

under Chapter 7 of the Bankruptcy Code on May 24, 2004 (the “Petition Date”). Trustee Susan Limor

was appointed as Chapter 7 Trustee on the Petition Date. The Debtor received a discharge of her



Case 3:21-ap-90120          Doc 1    Filed 08/25/21 Entered 08/25/21 08:14:19             Desc Main
                                     Document      Page 1 of 7
debts on August 31, 2004 and the Debtor’s case was closed the same day. The Debtor is a resident

of the state of Tennessee may be served with process at 2328 Green Trails Court, Antioch, Tennessee

37013.

         2.    John Michael Gresham is a defendant (“Defendant J. Gresham”) in this matter and,

upon information and belief, is the brother of the Debtor. Defendant J. Gresham is a resident of West

Virginia and may be served with process at 255 Twelve Mile Road, Princeton, West Virginia 24739.

         3.    Beverly Gresham is a defendant (“Defendant B. Gresham”) in this matter and, upon

information and belief, is a niece of the Debtor. Defendant B. Gresham is a resident of Florida and

may be served with process at 786 W. 9th Street, Deltona, FL 32725.

         4.    Defendant Darryl Harvey (“Defendant Harvey”), in his capacity as trustee of the 15th

Avenue Harvey Trust, is a defendant in this matter, and upon information and belief is a resident of

the state of Tennessee. Defendant Harvey may be served with process at 1401 Edgehill Avenue,

Nashville, TN 37212.

         5.    Defendant J. Gresham, Defendant B. Gresham, and Defendant Harvey may be

collectively referred to as the “Defendants.”

         6.    On July 24, 2020, the Debtor filed a Petition to Quiet Title with the Chancery Court

for Davidson County, Tennessee (Case No. 20-716-I)(the “State Court Complaint”).

         7.    The purpose of the State Court Complaint was to quiet title to the Real Property in

the name of the Debtor and Defendant J. Gresham. The Debtor, along with her siblings, inherited a

portion of the Real Property following the death of her mother, Mary Savannah Jones, on or around

February 13, 1990.

         8.    Following the filing of the State Court Complaint, the Office of the United States

Trustee was alerted to its filing and its relation to the Debtor’s previously filed bankruptcy case.



                                                   2


Case 3:21-ap-90120         Doc 1     Filed 08/25/21 Entered 08/25/21 08:14:19             Desc Main
                                     Document      Page 2 of 7
       9.      The Debtor’s statements and scheduled filed on the Petition Date, fail to list any

ownership interest or inheritance the Debtor received from her previously deceased mother. The

Debtor held an ownership interest in the Real Property on the Petition Date, thus making the

ownership interest property of the bankruptcy estate.

       10.     The Office of the United States Trustee filed a motion to reopen the Debtor’s

bankruptcy case on September 14, 2020, and that motion to reopen was granted via the Order

Granting U.S. Trustee’s Motion to Reopen Chapter 7 Case to Appoint a Trustee in this Case (Docket

No. 19) entered by this Court on October 15, 2020 (the “Reopening Date”).

       11.     Due to the retirement of Ch. 7 Trustee Susan Limor, Trustee Erica Johnson (the

“Trustee” or “Plaintiff”) was appointed as the Chapter 7 Trustee for the Debtor’s re-opened case on

the Reopening Date. The Trustee, a resident of Davidson County, Tennessee, was duly appointed as

Trustee on the Reopening Date, and is currently serving in that capacity.

       12.     The Court has jurisdiction in this matter pursuant to 28 U.S.C. §1334.

       13.     This adversary proceeding constitutes a core proceeding within the meaning of 28

U.S.C. § 157(b)(2)(A), (E), (M), and (N).

       14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

                                   BACKGROUND & FACTS

       15.     As stated above, the Debtor’s mother, Mary Savannah Jones (“Ms. Jones”), died

intestate on or around February 13, 1990. Upon information and belief, Ms. Jones was a widow upon

her death, survived by the following next of kin:

               a. Joan Harden (Debtor)

               b. John Michael Gresham (Defendant J. Gresham)

               c. Constance Gresham (deceased – DOD: 11/30/19: , no spouse, no known issue)

               d. Perry Gresham (deceased – DOD: 10/3/03, no spouse, no known issue)

                                                    3


Case 3:21-ap-90120        Doc 1    Filed 08/25/21 Entered 08/25/21 08:14:19             Desc Main
                                   Document      Page 3 of 7
        16.    A fifth child, Dwight Gresham, pre-deceased Ms. Jones. At the time of his death,

Dwight Gresham was married to Janet Cassandra Nolan. Dwight Gresham and Janet Cassandra

Nolan had no children together. Dwight Gresham had three children (Marilyn Ann Gresham, Beverly

Delores Gresham (Defendant B. Gresham), and Dwight Douglas Gresham, Jr.) with a former spouse.

        17.    Ms. Jones held the Real Property in fee simple at the time of her death.

        18.    Upon her death, the 100% interest in the Real Property was divided with each of the

living heirs (the Debtor, Defendant J. Gresham, Constance Gresham, and Perry Gresham) receiving

a 20% interest in the Real Property. Pursuant to Tennessee’s intestacy statutes, the remaining 20%

was divided evenly among the three children of Dwight Gresham, with each receiving a 6 2/3%

interest in the Real Property.

        19.    Upon the death of Perry Gresham in October, 2003, his interest in the Real Property

was divided among his remaining siblings and the children of Dwight Gresham. Each remaining

sibling (the Debtor, Defendant J. Gresham, and Constance Gresham) received a 5% interest from the

Perry Gresham share, and the children of Dwight Gresham equally shared the 5% interest – each

receiving 1 2/3% of an interest.

        20.    Following the passing of Perry Gresham in October, 2003, the ownership percentages

in the Real Property were as follows:

               a. Debtor – 25%

               b. Defendant J. Gresham – 25%

               c. Constance Gresham – 25%

               d. Marilynn Ann Gresham – 8 1/3%

               e. Beverly Delores Gresham – 8 1/3%

               f. Dwight Douglas Gresham, Jr. – 8 1/3%



                                                 4


Case 3:21-ap-90120         Doc 1   Filed 08/25/21 Entered 08/25/21 08:14:19               Desc Main
                                   Document      Page 4 of 7
       21.     Following the passing of Constance Gresham in 2019, the 25% interest held by

Constance Gresham was divided evenly between the Debtor, Defendant J. Gresham, and the children

of Dwight Gresham. The Debtor and Defendant J. Gresham each received an additional 8 1/3%,

while Marilynn Ann Gresham, Beverly Delores Gresham, and Dwight Douglas Gresham, Jr. each

received an additional 2.77% interest.

       22.     After the distribution of the Constance Gresham interest, the parties held interest in

the Real Property as follows:

               a. Debtor – 33 1/3%

               b. Defendant J. Gresham – 33 1/3%

               c. Marilynn Ann Gresham – 11.11%

               d. Beverly Delores Gresham – 11.11%

               e. Dwight Douglas Gresham, Jr. – 11.11%

        23.    In the summer of 2020, Defendant Harvey allegedly acquired all right, title, and

interest of Marilyn Ann Gresham, and Dwight Douglas Gresham, Jr. as heirs to the Real Property.

Based on this alleged acquisition, Defendant Harvey holds a 22.22% interest in the Real Property.

Defendant Harvey has not acquired the interest of Beverly Delores Gresham.

       24.     Based upon the Tennessee laws of intestate succession, and upon information and

belief, the Debtor currently owns a 33 1/3% interest in the Real Property.

       25.     Based upon the Tennessee laws of intestate succession, and upon information and

belief, Defendant J. Gresham currently owns a 33 1/3% interest in the Real Property.

       26.     Based upon the Tennessee laws of intestate succession, and upon information and

belief, Defendant B. Gresham currently owns a 11.11% interest in the Real Property.

   CONFIRM OWNERSHIP PERCENTAGES AND PARTITION AND SALE OF REAL
               PROPERTY PURSUANT TO 11 U.S.C. 363(h)

       27.     The Plaintiff fully restates the allegations of paragraphs 1-26 as if fully stated herein.
                                                    5


Case 3:21-ap-90120         Doc 1    Filed 08/25/21 Entered 08/25/21 08:14:19               Desc Main
                                    Document      Page 5 of 7
       28.       Based upon the Tennessee laws of intestate succession, and upon information and

belief, Defendant Harvey owns a 22.22% interest in the Real Property via his purchase of the interests

of heirs Marilyn Ann Gresham and Dwight Douglas Gresham, Jr.

       29.       This Court has authority to determine and confirm the ownership percentages held by

the Debtor and each Defendant pursuant to 11 U.S.C. § 541 and 11 U.S.C. § 101.

       30.       The Real Property is owned by the Debtor on the one hand, and the remaining

defendants on the other hand, as tenants-in-common and is subject to partition and/or sale under

Tennessee state law and the provisions of 11 U.S.C. § 363(h).

       31.       Upon information and belief, there are no liens on the Real Property.

       32.       Upon information and belief, the Debtor does not live at the Real Property and

therefore, has no claim to a homestead exemption in the Property.

       33.       The Trustee asserts that partition of the Real Property between the Debtor and the

other Defendants would be impracticable. The sale of the undivided interest of the Debtor would

realize significantly less for the estate than the sale of such property free of the interests of the

Defendants.

       34.       The benefit to the bankruptcy estate for the sale of the Real Property free from the

interests of the co-owners will outweigh the detriment, if any, to the co-owners.

       35.       The Real Property is not used in the production, transmission, or distribution for sale

of electric energy or of natural or synthetic gas for heat, light, or power.

       36.       Accordingly, the Real Property should be sold pursuant to 11 U.S.C. § 363(h), and

the proceeds of such sale, following the payment of all costs of sale, shall be distributed to the

Debtor’s bankruptcy estate and the Defendants based upon the distribution percentages confirmed

by this Court.



                                                    6


Case 3:21-ap-90120          Doc 1     Filed 08/25/21 Entered 08/25/21 08:14:19            Desc Main
                                      Document      Page 6 of 7
       WHEREFORE, the Trustee prays for the entry of an Order determining the ownership

interests of the Debtor and the Defendants, and further authorizes the Trustee to (a) sell the Real

Property located at 1004 15th Avenue South, Nashville, Davidson County, Tennessee, free and clear

of the interest of any of the Defendants; (b) authorize the Trustee to enter into and execute a contract

to sell, together with any deed and closing statement, on behalf of the bankruptcy estate and the

interests of all Defendants; (c) receive all proceeds from the sale and make all distributions to pay

all related closing costs for the transaction, and (d) distribute all remaining net proceeds to the

bankruptcy estate of the Debtor and the Defendants based upon each individual’s assigned interest

in the Real Property. The Trustee also prays for such other further relief as may be just.



       Dated this 25th day of August, 2021.



                                                       Respectfully Submitted,

                                                       /s/ Justin T. Campbell
                                                       Justin T. Campbell (Tn. Bar No. 31056)
                                                       Thompson Burton PLLC
                                                       1801 West End Avenue, Suite 1550
                                                       Nashville, TN 37203
                                                       Tel: 615.465.6015
                                                       Fax: 615.807.3048
                                                       Email: justin@thompsonburton.com

                                                       Counsel for the Trustee




                                                   7


Case 3:21-ap-90120         Doc 1     Filed 08/25/21 Entered 08/25/21 08:14:19             Desc Main
                                     Document      Page 7 of 7
